EXHIBIT 10.1

 

[g411112ki01i001.jpg]

Tenant: Marinus Pharmaceuticals, Inc.

Current Premises: 170 Radnor Chester Rd., Suite 250

New Premises: Five Radnor Corporate Center, Suite 500

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (“Amendment”) is made and entered into as of
December 7, 2018, by and among RADNOR PROPERTIES-SDC, L.P., a Delaware limited
partnership (“Current Landlord”), RADNOR CENTER ASSOCIATES, a Pennsylvania
limited partnership (“New Landlord”), and MARINUS PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

 

A.                                    Current Landlord, as successor-in-interest
to New Landlord, and Tenant are parties to a Lease (“Original Lease”) dated as
of October 14, 2014, as amended by a First Amendment to Lease (“First
Amendment”) dated December 28, 2015 (the Original Lease as amended by the First
Amendment is referred to herein as the “Current Lease”), for the premises
(“Current Premises”) deemed to contain 8,522 rentable square feet presently
known as Suite 250 in the Building located at 170 Radnor Chester Road, Radnor,
Pennsylvania 19087. The Current Lease as amended by this Amendment is referred
to herein as the “Lease”.

 

B.                                    Tenant desires to lease from New Landlord,
and New Landlord desires to lease to Tenant, certain other premises in the
building (“New Building”) known as Five Radnor Corporate Center located at 100
Matsonford Road Radnor, Pennsylvania 19087, presently known as Suite 500 and
shown on the location plan attached hereto as Exhibit A, which the parties
stipulate and agree consist of approximately 22,487 rentable square feet (“New
Premises”).

 

C.                                    Current Landlord, New Landlord, and Tenant
wish to amend the Current Lease to relocate the Premises from the Current
Premises to the New Premises and extend the Term upon the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Current Landlord, New Landlord, and Tenant hereby agree as
follows:

 

1.                                      Incorporation of Recitals; Definitions.
The recitals set forth above are hereby incorporated herein by reference as if
set forth in full in the body of this Amendment. Capitalized terms used but not
otherwise defined in this Amendment have the respective meanings given to them
in the Current Lease.

 

2.                                      Assignment and Assumption of Current
Lease. Current Landlord hereby assigns all of its right, title, and interest in
and to the Current Lease to New Landlord from and after the New Premises
Commencement Date, and Current Landlord covenants and agrees to indemnify New
Landlord from and against any and all liabilities, costs, and obligations that
result from Current Landlord’s breach of any of the terms, conditions, or
obligations under the Lease prior to the New Premises Commencement Date. New
Landlord hereby assumes and agrees to perform all of the covenants, conditions,
and obligations of Current Landlord set forth in the Lease from and after the
New Premises Commencement Date, and to indemnify Current Landlord from and
against any and all liabilities, costs, and obligations that result from New
Landlord’s breach of any of the terms, conditions, or obligations under the
Lease from and after the New Premises Commencement Date. “Landlord” means
Current Landlord with respect to the Current Premises, and means New Landlord
with respect to the New Premises.

 

3.                                      New Premises.

 

(a)         The Term for the New Premises commences on the date (“New Premises
Commencement Date”) that is the earlier of: (i) when Tenant, with Landlord’s
prior consent, assumes possession of the New Premises for its Permitted Uses; or
(ii) Substantial Completion (as defined in Exhibit C).

 

(b)         By the Confirmation of Lease Term substantially in the form of
Exhibit B attached hereto (“COLT”), New Landlord will notify Tenant of the New
Premises Commencement Date, rentable square footage of the New Premises, and all
other matters stated therein. The COLT will be conclusive and binding on Tenant
as to all matters set forth therein unless, within 10 days following delivery of
the COLT to Tenant, Tenant contests any of the matters contained therein by
notifying New Landlord in writing of Tenant’s objections.

 

(c)          Effective on the New Premises Commencement Date: (i) the “Premises”
means the New

 

--------------------------------------------------------------------------------



 

Premises; (ii) “Tenant’s Share” means the rentable area of the New Premises
divided by the rentable area of the New Building on the date of calculation,
which on the New Premises Commencement Date is stipulated to be 13.67%;
(iii) the rentable area of the Premises is deemed to be 22,487 square feet;
(iv) the “Building” means the New Building; (v) the rentable area of the New
Building is deemed to be approximately 164,505 square feet; and (vi) the
“Project” is the land on which the New Building is located, together with the
New Building and all other improvements thereon.

 

4.                                      Term.

 

(a)         The Term for the Current Premises is hereby terminated on the day
(“Current Premises Surrender Date”) that is immediately prior to the New
Premises Commencement Date. By no later than the Current Premises Surrender
Date, Tenant must vacate and surrender the Current Premises to Current Landlord
in the same manner and with the same effect as if that date had been originally
fixed in the Current Lease as the expiration date therefor. If Tenant fails to
do so, an Event of Default will have occurred, Tenant will be deemed a tenant at
sufferance with respect to the Current Premises, and Landlord’s remedies will be
as specified in the Current Lease and otherwise available at law and in equity,
including under Section 19 of the Original Lease.

 

(b)         The Term for the New Premises is hereby extended through 11:59
p.m. on: (i) if the New Premises Commencement Date is the first day of a
calendar month, the day immediately prior to the 78-month anniversary of the New
Premises Commencement Date; or (ii) if the New Premises Commencement Date is not
the first day of a calendar month, the last day of the calendar month containing
the 78-month anniversary of the New Premises Commencement Date.

 

5.                                      Fixed Rent.

 

(a)         Effective on the New Premises Commencement Date, Tenant covenants
and agrees to pay to New Landlord, without notice, demand, setoff, deduction, or
counterclaim, Fixed Rent with respect to the New Premises during the Term as
follows, payable in the monthly installments set forth below and otherwise in
accordance with the terms of the Lease:

 

Time Period

 

Annual Fixed Rent Per
Rentable Square Foot of
New Premises

 

Annualized Fixed Rent

 

Monthly Fixed Rent

 

Fixed Rent Abatement Period

 

$

0.00

 

$

0.00

 

$

0.00

 

New Premises Rent Period 1

 

$

34.00

 

$

764,558.00

 

$

63,713.17

 

New Premises Rent Period 2

 

$

34.68

 

$

779,849.16

 

$

64,987.43

 

New Premises Rent Period 3

 

$

35.37

 

$

795,365.19

 

$

66,280.43

 

New Premises Rent Period 4

 

$

36.08

 

$

811,330.96

 

$

67,610.91

 

New Premises Rent Period 5

 

$

36.80

 

$

827,521.60

 

$

68,960.13

 

New Premises Rent Period 6

 

$

37.54

 

$

844,161.98

 

$

70,346.83

 

New Premises Rent Period 7 — Expiration Date

 

$

38.29

 

$

861,027.23

 

$

71,752.27

 

 

“Fixed Rent Abatement Period” means the period that begins on the New Premises
Commencement Date and ends on the day immediately prior to the 6-month
anniversary of the New Premises Commencement Date. “New Premises Rent Period”
means, with respect to the first New Premises Rent Period, the period that
begins on the day after the end of the Fixed Rent Abatement Period, and ends on
the last day of the calendar month preceding the month in which the first
anniversary of the New Premises Commencement Date occurs; thereafter each
succeeding New Premises Rent Period shall commence on the day following the end
of the preceding New Premises Rent Period, and shall extend for 12 consecutive
months. “Expiration Date” means the last day of the Term as extended pursuant to
Section 4(b) above, or such earlier date of termination of the Lease pursuant to
the terms hereof. During the Fixed Rent Abatement Period, no Fixed Rent is due
or payable, but Tenant shall pay to Landlord with respect to the New Premises
utilities as set forth in the Lease without regard to the Base Year.
Notwithstanding the foregoing, if at any time during the Term an Event of
Default occurs, which is not cured within 30 days from notice of such Event of
Default, then the abatement of Fixed Rent provided above immediately becomes
void, and the monthly Fixed Rent for the New Premises during the Fixed Rent
Abatement Period equals $63,713.17.

 

(b)         All Rent payments must be made by electronic funds transfer as
follows (or as otherwise

 

2

--------------------------------------------------------------------------------



 

directed in writing by Landlord to Tenant from time to time): (i) ACH debit of
funds, provided Tenant first completes Landlord’s then-current forms authorizing
Landlord to automatically debit Tenant’s bank account; or (ii) ACH credit of
immediately available funds to an account designated by Landlord. “ACH” means
Automated Clearing House network or similar system designated by Landlord. All
Rent payments must include the Building number and the Lease number, which
numbers will be provided to Tenant. “Rent” means Fixed Rent and Additional Rent.
“Additional Rent” means all rents, costs, and expenses other than Fixed Rent
that Tenant is obligated to pay Landlord pursuant to the Lease.

 

6.                                      Condition of Premises. Except as set
forth otherwise on Exhibit C attached hereto, Tenant acknowledges and agrees
that neither Current Landlord nor New Landlord has any obligation under the
Lease to make any improvements to or perform any work in the New Premises, or
provide any improvement allowance, and Tenant accepts the New Premises in their
current “AS IS” condition. Neither Current Landlord, New Landlord, nor anyone
acting on either’s behalf, has made any representation, warranty, estimation, or
promise of any kind or nature whatsoever relating to the physical condition or
suitability, including without limitation, the fitness for Tenant’s intended
use, of the New Premises.

 

7.                                      Operating Expenses. Effective on the New
Premises Commencement Date, the “Base Year” means calendar year 2019.

 

8.                                      Extension Option.

 

(a)                                 Provided: (i) no Event of Default exists nor
any condition that, with notice and/or the passage of time, would constitute an
Event of Default; (ii) the Lease is in full force and effect; (iii) Tenant is
the originally named Tenant; and (iv) Tenant is then occupying 100% of the New
Premises for the conduct of Tenant’s business, Tenant shall have the right to
extend the Term (“Extension Option”) for 60 months beyond the end of the Term as
extended by this Amendment (“Extension Term”) by delivering Tenant’s written
extension election notice to Landlord no later than the Extension Deadline, with
time being of the essence. The “Extension Deadline” means the date that is 12
months prior to the expiration of the Term as extended by this Amendment. The
terms and conditions of the Lease during the Extension Term shall remain
unchanged except Tenant shall only be entitled to the 1 Extension Term provided
above, the annual Fixed Rent for the Extension Term shall be the Extension Rent
(as defined below), but no less than the Fixed Rent payable for the year
immediately preceding the commencement of the Extension Term, the Expiration
Date shall be the last day of the Extension Term (or such earlier date of
termination of the Lease pursuant to the terms hereof), and, except to the
extent reflected in the Extension Rent, Landlord shall have no obligation to
perform any tenant improvements to the New Premises or provide any tenant
improvement allowance to Tenant. Upon Tenant’s delivery of its written extension
election notice, Tenant may not thereafter revoke its exercise of the Extension
Option. Notwithstanding anything to the contrary in the Lease, Tenant shall have
no right to extend the Term other than or beyond the 1, 60-month Extension Term
described in this paragraph.

 

(b)                                 “Extension Rent” means the fair market
extension term base rent for space comparable to the New Premises in comparable
buildings in the market in which the Project is located. In determining the
Extension Rent, Landlord, Tenant and any broker shall take into account all
relevant factors including, without limitation, prevailing market allowances and
concessions for renewing tenants, space measurement methods and loss factors,
the lease term, the size of the space, the location of the building(s), parking
charges, the amenities offered at the building(s), the age of the building(s),
and whether Project Expenses and other pass-through expenses are on a triple
net, base year, expense stop or other basis. In lieu of directly providing any
prevailing market allowances and/or concessions, Landlord may elect to reduce
the Extension Rent by the economic equivalent thereof to reflect the fact that
such allowances and concessions were not provided directly to Tenant. During the
Extension Term, Tenant shall not be entitled to any tenant improvement
allowances, free rent periods or other economic concessions (if any) that Tenant
was entitled to during the prior Term, except to the extent such items are
indirectly incorporated into the Extension Rent as set forth in this Section.
When the Extension Rent is being determined for the first year of the Extension
Term, the Extension Rent for the second and all subsequent years of the
Extension Term shall also be determined in accordance with the same procedures
as are set forth herein and based upon the then prevailing annual rent
escalation factor in the applicable leasing market.

 

(c)                                  If Tenant timely exercises the Extension
Option and Landlord and Tenant do not agree upon the Extension Rent in writing
by the date that is the later of 20 days after Landlord’s receipt of Tenant’s
extension

 

3

--------------------------------------------------------------------------------



 

notice or 3 months prior to the Extension Deadline, then within 15 days after
either party notifies the other in writing that such notifying party desires to
determine the Extension Rent in accordance with the procedures set forth in this
Section, Landlord and Tenant shall each deliver to the other party a written
statement of such delivering party’s determination of the Extension Rent,
together with such supporting documentation as the delivering party desires to
deliver. Within 10 days after such 15-day period, Landlord and Tenant shall
appoint a real estate broker having a minimum of 10 years’ experience in the
market in which the Project is located who shall select either Landlord’s
determination or Tenant’s determination, whichever the broker finds more
accurately reflects the Extension Rent. The broker shall be instructed to notify
Landlord and Tenant of such selection within 10 days after such broker’s
appointment. The broker shall have no power or authority to select any Extension
Rent other than the Extension Rent submitted by Landlord or Tenant nor shall the
broker have any power or authority to modify any of the provisions of the Lease,
and the decision of the broker shall be final and binding upon Landlord and
Tenant. If Landlord and Tenant do not timely agree in writing upon the
appointment of the broker, Landlord shall submit to Tenant the names of 3
qualified brokers with a minimum of 10 years’ experience in the market in which
the Project is located, and Tenant shall have 10 days after receiving such names
to notify Landlord of which of the 3 brokers Tenant selects to determine the
Extension Rent. If Tenant fails to timely notify Landlord of Tenant’s selection,
Landlord shall have the right to unilaterally appoint the broker. The fee and
expenses of the broker shall be shared equally by Landlord and Tenant.

 

(d)                                 Upon Tenant’s timely and proper exercise of
the Extension Option pursuant to the terms above and satisfaction of the above
conditions: (i) the “Term” shall include the Extension Term, subject only to the
determination of Extension Rent; and (ii) upon Landlord’s request, Tenant shall
execute prior to the expiration of the then-expiring Term, an appropriate
amendment to the Lease, in form and content reasonably satisfactory to both
Landlord and Tenant, memorializing the extension of the Term for the ensuing
Extension Term (provided Tenant’s failure to execute such amendment shall not
negate the effectiveness of Tenant’s exercise of the Extension Option).

 

9.                                      Right of First Offer.

 

(a)                                 Provided: (i) no Event of Default exists or
any condition which with notice and/or the passage of time would constitute an
Event of Default; (ii) the Lease is in full force and effect; (iii) Tenant is
the originally named Tenant; and (iv) Tenant is then occupying at least 100% of
the New Premises for the conduct of Tenant’s business, then following receipt of
Tenant’s written request at any time after the New Premises Commencement Date,
Landlord shall notify Tenant in writing (“Landlord’s ROFO Notice”) when any
rentable space on the 5th floor of the New Building (“Potential ROFO Space”)
becomes available for lease (as defined below) from Landlord or Landlord
reasonably anticipates that such space will become available for lease from
Landlord prior to the last 36 months of the Term. Landlord’s ROFO Notice shall
identify the portion of the Potential ROFO Space that is available to lease
(such identified space, “ROFO Space”), and include the anticipated availability
date and basic economic terms for the lease of the ROFO Space and, subject to
the terms and provisions of this Section, Tenant shall have the one-time right
(“ROFO”) to lease all (but not less than all) of the ROFO Space by delivering
Tenant’s written notice of such election to Landlord (“Tenant’s ROFO Notice”)
within 10 days after Tenant’s receipt of Landlord’s ROFO Notice.

 

(b)                                 Upon Tenant’s delivery of Tenant’s ROFO
Notice, Tenant may not thereafter revoke Tenant’s exercise of the ROFO. If an
Event of Default exists at any time after Landlord receives Tenant’s ROFO Notice
but before the first day that Tenant commences to lease the ROFO Space,
Landlord, at Landlord’s option, shall have the right to nullify Tenant’s
exercise of the ROFO with respect to the ROFO Space. If Tenant notifies Landlord
that Tenant elects not to lease the ROFO Space or if Tenant fails to timely
deliver Tenant’s ROFO Notice to Landlord with respect thereto, then Landlord
shall have the right to enter into a lease agreement(s) for the ROFO Space under
one or more leases containing such terms as Landlord deems acceptable in
Landlord’s sole discretion, and the ROFO shall be void and have no further force
or effect with respect to such space; provided, however, the ROFO shall survive
with respect to the balance of the Potential ROFO Space such that following
receipt of a subsequent written request from Tenant, Landlord shall send a
Landlord’s ROFO Notice when Potential ROFO Space becomes available for lease or
Landlord reasonably anticipates that such space will become available for lease
from Landlord prior to the last 36 months of the Initial Term.

 

(c)                                  The ROFO shall be subject, subordinate, and
in all respects inferior to the rights of any third-party tenant leasing space
at the New Building as of the date of this Amendment. Landlord may at any time
choose to use any space that is or about to become vacant within the Building
for marketing or property management

 

4

--------------------------------------------------------------------------------



 

purposes, or as a Building amenity or Common Area such as a fitness center or
conference area, or to lease such space to an existing tenant of Landlord in
connection with the relocation of such tenant, without in any such case
notifying or offering such space to Tenant or giving rise to any right of Tenant
hereunder. Space is “available to lease” if and when: (i) the lease for any
tenant of all or a portion of the space expires or is otherwise terminated,
provided space shall not be deemed to be or become available if the space is
assigned or subleased by the tenant of the space, or relet by the tenant or
subtenant of the space by renewal, extension, or new lease; and (ii) to the
extent that all or a portion of the ROFO Space is available for lease from
Landlord as of the date of this Amendment, Landlord has entered into a lease
with a third-party tenant for such currently available ROFO Space after the date
of this Amendment and the term of that lease has expired (including, without
limitation, the expiration of any lease term extension period(s), regardless of
whether the extension right or agreement is contained in such lease or is agreed
to at any time by Landlord and the tenant under such lease or otherwise) or been
terminated.

 

(d)                                 Except to the extent expressly set forth in
Landlord’s ROFO Notice to the contrary, if Tenant elects to lease the ROFO
Space, such space shall become subject to the Lease upon the same terms and
conditions as are then applicable to the Premises, except that Tenant shall take
the ROFO Space in “AS IS” condition and Landlord shall have no obligation to
make any improvements or alterations to the ROFO Space, and the term of Tenant’s
lease of the ROFO Space shall be the term specified in Landlord’s ROFO Notice.
Landlord shall determine the exact location of any demising walls (if any) for
the ROFO Space. Tenant shall not (except as set forth in the immediately
following sentence regarding receipt of a ROFO Notice on or prior to the
24-month anniversary of the New Premises Commencement Date) be entitled to any
tenant improvement allowances, free rent periods, or other special concessions
granted to Tenant with respect to the New Premises. Notwithstanding the
foregoing, if Landlord receives Tenant’s ROFO Notice on or prior to the 24-month
anniversary of the New Premises Commencement Date, then the ROFO Space shall be
leased under all of the same terms and conditions as set forth in the Lease,
including at the same Fixed Rent per rentable square foot as for the
then-current Premises, but with pro rata concessions, and coterminous. Upon
Tenant’s leasing of the ROFO Space, the “Premises” shall include the ROFO Space
and, except as otherwise set forth in this Section, all computations made under
the Lease based upon or affected by the rentable area of the Premises shall be
recomputed to include the ROFO Space.

 

(e)                                  If Tenant timely exercises its right to
lease the ROFO Space: (i) Tenant’s lease of the ROFO Space shall commence upon
the later of: (A) the date of availability specified in Landlord’s ROFO Notice;
or (B) the date Landlord tenders possession of the ROFO Space in vacant
condition; (ii) the ROFO shall thereafter be null and void; and (iii) upon
Landlord’s request, Tenant shall execute an appropriate new lease or amendment,
in form and content reasonably satisfactory to both Landlord and Tenant,
memorializing the expansion of the Premises as set forth in this
Section (provided Tenant’s failure to execute such lease or amendment shall not
negate the effectiveness of Tenant’s exercise of the ROFO).

 

10.                               Reserved Parking. Provided there is no Event
of Default and Tenant is occupying 100% of the original Premises, Tenant may,
upon prior written notice to Landlord within 12 months after the New Premises
Commencement Date, designate up to 5 of its allocated parking spaces as reserved
parking spaces in a location(s) agreed by Landlord and Tenant; provided,
however, Landlord shall have no obligation to monitor or patrol such reserved
parking spaces, and Tenant shall pay Landlord for any reasonable costs for the
reserved parking signage within 15 days after receipt of an invoice therefor.
Landlord shall have the option of relocating the reserved parking spaces from
time to time by delivery of written notice to Tenant provided the relocated
parking spaces are substantially as accessible to the Premises as the originally
granted spaces.

 

11.                               Brokers. Current Landlord, New Landlord, and
Tenant each represents and warrants to the other that such representing party
has had no dealings, negotiations, or consultations with respect to the New
Premises or this transaction with any broker or finder other than an affiliate
of New Landlord. Each party must indemnify, defend, and hold harmless the other
from and against any and all liability, cost, and expense (including reasonable
attorneys’ fees and court costs), arising out of or from or related to its
misrepresentation or breach of warranty under this Section. This Section will
survive the expiration or earlier termination of the Term.

 

12.                               Notices. The current addresses for notices to
each party under the Lease are set forth below:

 

Tenant:

Until the New Premises Commencement Date:

Marinus Pharmaceuticals, Inc.

 

 

5

--------------------------------------------------------------------------------



 

 

Attn: Edward F. Smith, CFO

170 Radnor Chester Rd., Suite 250

Radnor, PA 19087

 

From and after the New Premises Commencement Date:

Marinus Pharmaceuticals, Inc.

Attn: Edward F. Smith, CFO

100 Matsonford Rd., Suite 500

Radnor, PA 19087

 

 

Landlord:

c/o Brandywine Realty Trust
Attn: Jeff DeVuono, Executive Vice President & Senior Managing Director, RE:
Building #595
FMC Tower at Cira Centre South
2929 Walnut St., Suite 1700
Philadelphia, PA 19104
Phone No. 610-325-5600
Email: jeff.devuono@bdnreit.com

With a copy to:
Email: Legal.Notices@bdnreit.com

 

Notwithstanding anything to the contrary in the Lease, billing statements and
the like may be sent by regular mail or electronic means (such as email) to
Tenant’s billing contact without copies.

 

 

Tenant’s billing contact:

Marinus Pharmaceuticals, Inc.

Attn: Accounting

Phone: 484.801-4670

Email: accounting@marinuspharma.com

 

 

13.                               Effect of Amendment; Ratification. Landlord
and Tenant hereby acknowledge and agree that, except as provided in this
Amendment, the Current Lease has not been modified, amended, canceled,
terminated, released, superseded, or otherwise rendered of no force or effect.
The Current Lease is hereby ratified and confirmed by the parties hereto, and
every provision, covenant, condition, obligation, right, term, and power
contained in and under the Current Lease continues in full force and effect,
affected by this Amendment only to the extent of the amendments and
modifications set forth herein. In the event of any conflict between the terms
and conditions of this Amendment and those of the Current Lease, the terms and
conditions of this Amendment control. To the extent permitted by applicable law,
Landlord and Tenant hereby waive trial by jury in any action, proceeding, or
counterclaim brought by either against the other on any matter arising out of or
in any way connected with the Lease, the relationship of Landlord and Tenant, or
Tenant’s use or occupancy of the Building, any claim or injury or damage, or any
emergency or other statutory remedy with respect thereto. Tenant specifically
acknowledges and agrees that the confession of judgment paragraphs of the First
Amendment are hereby restated in full below:

 

In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:

 

WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE

 

6

--------------------------------------------------------------------------------



 

AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.

 

In any action to confess judgment in ejectment, Landlord shall first cause to be
filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.

 

TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT HAS VOLUNTARILY,
KNOWINGLY, AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS TO A PREJUDGMENT
HEARING BY AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS REGARDING
CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES THAT IN THE EVENT OF
DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION
PURSUANT TO A JUDGMENT BY CONFESSION. FURTHERMORE, TENANT SPECIFICALLY WAIVES
ANY CLAIM AGAINST LANDLORD AND LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S
CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS
LEASE.

 

 

TENANT: MARINUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Edward Smith

 

 

 

 

Name:

Edward Smith

 

 

 

 

Title:

CFO

 

 

 

 

Date:

December 6, 2018

 

14.                               Representations. Each of Current Landlord, New
Landlord, and Tenant represents and warrants to the other that the individual
executing this Amendment on such party’s behalf is authorized to do so. Tenant
hereby represents and warrants to Current Landlord and New Landlord that there
are no defaults by Current Landlord or Tenant under the Current Lease, nor any
event that with the giving of notice or the passage of time, or both, will
constitute a default under the Current Lease.

 

15.                               Counterparts; Electronic Transmittal. This
Amendment may be executed in any number of counterparts, each of which when
taken together will be deemed to be one and the same instrument. The parties
acknowledge and agree that notwithstanding any law or presumption to the
contrary, the exchange of copies of this Amendment and signature pages by
electronic transmission will constitute effective execution and delivery of this
Amendment for all purposes, and signatures of the parties hereto transmitted
and/or produced electronically will be deemed to be their original signature for
all purposes.

 

16.                               OFAC. Each party hereto represents and
warrants to the other that such party is not a party with whom the other is
prohibited from doing business pursuant to the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury,
including those parties named on OFAC’s Specially Designated Nationals and
Blocked Persons List. Each party hereto is currently in compliance with, and
must at all times during the Term remain in compliance with, the regulations of
OFAC and any other governmental requirement relating thereto. Each party hereto
must defend, indemnify, and hold harmless the other from and against any and all
claims, damages, losses, risks, liabilities and expenses (including reasonable
attorneys’ fees and costs) incurred by the other to the extent arising from or
related to any breach of the foregoing certifications. The foregoing indemnity
obligations will survive the expiration or earlier termination of the Lease.

 

[SIGNATURES ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Current Landlord, New Landlord, and Tenant have duly
executed this Amendment as of the date first-above written.

 

 

CURRENT LANDLORD:

 

RADNOR PROPERTIES-SDC, L.P.

 

 

 

 

By:

Radnor GP-SDC, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Jeff DeVuono

 

 

 

 

 

Name:

Jeff DeVuono

 

 

 

 

 

Title:

EVP

 

 

 

 

 

Date:

December 7, 2018

 

 

 

 

 

NEW LANDLORD:

 

RADNOR CENTER ASSOCIATES

 

 

 

 

By:

Brandywine Radnor Center LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Jeff DeVuono

 

 

 

 

 

Name:

Jeff DeVuono

 

 

 

 

 

Title:

EVP

 

 

 

 

 

Date:

December 7, 2018

 

 

 

 

 

TENANT:

 

MARINUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Edward Smith

 

 

 

 

Name:

Edward Smith

 

 

 

 

Title:

CFO

 

 

 

 

Date:

December 6, 2018

 

8

--------------------------------------------------------------------------------



 

EXHIBIT A

LOCATION PLAN OF NEW PREMISES (NOT TO SCALE)

 

[DIAGRAM OF OFFICE SPACE]

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

CONFIRMATION OF LEASE TERM

 

THIS CONFIRMATION OF LEASE TERM (“COLT”) is made as
of                              between                                (“Landlord”)
and                                                        (“Tenant”).

 

1.      Landlord and Tenant are parties to that certain lease
dated                   (“Lease Document”), with respect to the premises
described in the Lease Document, known as Suite           consisting of
approximately            rentable square feet (“Premises”), located
at                                                               .

 

2.      All capitalized terms, if not defined in this COLT, have the meaning
give such terms in the Lease Document,

 

3.      Tenant has accepted possession of the Premises in their “AS IS” “WHERE
IS” condition and all improvements required to be made by Landlord per the Lease
Document have been completed.

 

4.      The Lease Document provides for the commencement and expiration of the
Term of the lease of the Premises, which Term commences and expires as follows:

 

a.    Commencement of the Term of the Premises:                         

 

b.    Expiration of the Term of the Premises:                      

 

5.      The required amount of the Security Deposit and/or Letter of Credit per
the Lease Document is $                    . Tenant has delivered the Security
Deposit and/or Letter of Credit per the Lease Document in the amount of
$                   .

 

6.      The Building Number is                and the Lease Number
is                    . This information must accompany every payment of Rent
made by Tenant to Landlord per the Lease Document.

 

 

TENANT:

 

LANDLORD:

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------



 

EXHIBIT C

LEASEHOLD IMPROVEMENTS

 

This Exhibit C-Leasehold Improvements (“Exhibit”) is a part of the Amendment to
which this Exhibit is attached. Capitalized terms not defined in this
Exhibit shall have the meanings set forth for such terms in the Amendment.

 

1.              Process.

 

(a)                                 Construction Information. Within 3 business
days after full execution and delivery of the Amendment and in any event prior
to commencement of the Leasehold Improvements, Tenant shall furnish Landlord
with the information (“Construction Information”) that is required by Landlord’s
architect (“Architect”) to enable the Architect to prepare the final plans for
the Leasehold Improvements, including, without limitation, Tenant’s finish
selections, mechanical loads, electrical loads and locations, furniture plans,
and special lighting and use requirements, if any. “Leasehold Improvements”
means the improvements, alterations, and other physical additions to be made or
provided to, constructed, delivered, or installed at, or otherwise acquired for,
the New Premises in accordance with the CD’s (as defined in Section 1(c) below),
or otherwise approved in writing by Landlord or paid for in whole or in part
from the Improvement Allowance (as defined in Section 10 below), including
without limitation all necessary demising walls and associated work. Any
provision of this Exhibit to the contrary notwithstanding, the Leasehold
Improvements shall not include any telephone, telephone switching, telephone,
data, and security cabling and systems, furniture, computers, servers, Tenant’s
trade fixtures and equipment, and other personal property installed (or to be
installed) by or on behalf of Tenant in the New Premises or any of the
associated permits for any of the foregoing (“Tenant’s Equipment”).

 

(b)                                 TEA for Planning Costs. “TEA” means a Tenant
expenditure authorization, which may be in the form of a written document and/or
an email sent via electronic transmittal to Tenant’s Representative (as defined
in Section 1(h)). Based on the Construction Information, Landlord shall prepare
a TEA for the Planning Costs, and deliver such TEA to Tenant for approval in
accordance with Section 1(e) below. “Planning Costs” means all costs related to
the design of the Leasehold Improvements including, without limitation, the
professional fees of any engineers, consultants, architects, and/or space
planners engaged by Landlord and other professionals preparing and/or reviewing
the CD’s.

 

(c)                                  Approval of CD’s. After Tenant’s approval
(or deemed approval) of the TEA for Planning Costs, Landlord shall cause the
Architect to prepare proposed construction drawings and specifications for the
Leasehold Improvements (“Proposed CD’s”), and deliver the Proposed CD’s to
Tenant for approval in accordance with Section 1(e) below (once approved, the
“CD’s”). The CD’s may include construction working drawings, mechanical,
electrical, plumbing, and other technical specifications, and the finishing
details, including wall finishes and colors, and technical and mechanical
equipment installation, if any, detailing installation of the Leasehold
Improvements, and shall be based on the space plan attached hereto as
Exhibit C-1 and the Construction Information. Landlord’s approval of the CD’s
and any changes thereto shall impose no responsibility or liability on Landlord
for their completeness, design sufficiency, or compliance with Laws.

 

(d)                                 TEA for Construction Costs. After Tenant’s
approval (or deemed approval) of the CD’s, Landlord shall submit the CD’s to
Landlord’s selected general contractors for bidding. Landlord shall then prepare
a TEA for the Construction Costs, and deliver such TEA to Tenant for approval in
accordance with Section 1(e) below. “Construction Costs” means all costs in the
permitting, demolition, construction, acquisition, and installation of the
Leasehold Improvements, including, without limitation, contractor fees,
overhead, and profit, and the cost of all labor and materials supplied by the
general contractor engaged by Landlord (“Contractor”), suppliers, independent
contractors, and subcontractors arising in connection with the Leasehold
Improvements.

 

(e)                                  Tenant’s Approval Process. Within 5
business days after Tenant’s receipt of a TEA or the Proposed CD’s from
Landlord, Tenant shall notify Landlord in writing as to whether Tenant approves
or disapproves of such TEA or Proposed CD’s (as applicable), which approval
shall not be unreasonably withheld, conditioned, or delayed. If Tenant
disapproves of a TEA or Proposed CD’s or any aspect thereof: (i) Tenant shall
provide Landlord with a reasonably detailed written statement setting forth the
reason(s) for such disapproval; (ii) Landlord and Tenant shall work together in
good faith to promptly resolve any open issues; (iii) Landlord shall promptly
have the TEA or

 

LL work letter/allowance

 

C-1

--------------------------------------------------------------------------------



 

Proposed CD’s (as applicable) revised and resubmitted to Tenant for Tenant’s
approval; and (iv) this process shall continue until Tenant approval is given,
except that Tenant shall approve or disapprove any revisions within 2 business
days after Tenant’s receipt thereof. Tenant’s disapproval of a TEA or Proposed
CD’s shall be deemed unreasonable if the TEA or Proposed CD’s are substantially
based on the Construction Information. If Tenant fails to timely deliver to
Landlord Tenant’s written, reasonable disapproval, Tenant shall be deemed to
have given its approval, and Landlord shall be authorized (but not required) to
proceed thereon.

 

(f)                                   Change Orders. Tenant shall have the right
to make changes to the CD’s provided: (i) such changes are approved in writing
by Landlord (“Approved Changes”); and (ii) Tenant reimburses Landlord for the
net costs to Landlord (including any delays) arising therefrom (the “Additional
Costs”). It shall be deemed reasonable for Landlord to deny consent to a
requested change to the CD’s if Landlord determines that Substantial Completion
will be delayed. Landlord shall have the right to issue a TEA for Additional
Costs, which shall be included in the total Construction Costs.

 

(g)                                  Outside Date. If: (i) Tenant has not
approved a TEA for both Planning Costs and Construction Costs and the CD’s
within 90 days after the date on which the Amendment is fully executed and
delivered; or (ii) as a result of Tenant Delay (as defined in Section 8),
Substantial Completion is delayed in the aggregate for more than 30 days,
Landlord may (but shall not be required to), in addition to all of its rights
and remedies under the Lease, at any time thereafter terminate the Amendment by
giving written notice of such termination to Tenant and thereupon the Amendment
shall terminate without further liability or obligation on the part of either
party, except that Tenant shall reimburse Landlord for its total cost incurred
in connection with the Leasehold Improvements and the Amendment to the date of
termination.

 

(h)                                 Tenant’s and Landlord’s Representative.
“Tenant’s Representative” means Edward Smith, whose email address is
esmith@marinuspharma.com. “Landlord’s Representative” means Brenna Carter, whose
email address is Brenna.Carter@bdnreit.com. Each party shall have the right to
designate a substitute individual as Tenant’s Representative or Landlord’s
Representative, as applicable, from time to time by written notice to the other.
All correspondence and information to be delivered to Tenant with respect to
this Exhibit shall be delivered to Tenant’s Representative, and all
correspondence and information to be delivered to Landlord with respect to this
Exhibit shall be delivered to Landlord’s Representative. Notwithstanding
anything to the contrary in the Lease, communications between Landlord’s
Representative and Tenant’s Representative in connection with this Exhibit may
be given via electronic means such as email without copies. Tenant’s
Representative shall have authority to grant any consents or approvals by Tenant
under this Exhibit, and for authorizing and executing any and all change orders
or other documents in connection with this Exhibit, and Landlord shall have the
right to rely thereon. Tenant hereby ratifies all actions and decisions with
regard to the Leasehold Improvements that Tenant’s Representative may have taken
or made prior to the execution of the Amendment. Landlord shall not be obligated
to respond to or act upon any plan, drawing, change order, approval, or other
matter relating to the Leasehold Improvements until it has been executed by
Tenant’s Representative or a senior officer of Tenant.

 

2.              Completion of Leasehold Improvements.

 

(a)                                 Allocation. Except to the extent that the
CD’s, the Approved Changes, and/or this Exhibit provide that Tenant shall
complete a portion of the Leasehold Improvements, Landlord shall cause the
Leasehold Improvements to be made, constructed, or installed in a good and
workmanlike manner substantially in accordance with the CD’s and Approved
Changes.

 

(b)                                 Building Standards. Except as expressly set
forth otherwise in the CD’s and/or the Approved Changes, Landlord shall cause
the Leasehold Improvements to be constructed or installed to Building Standards;
provided, however, Landlord shall have the right to substitute comparable
non-Building Standard materials, fixtures, finishes, and items to the extent
Building Standard items are not readily available. “Building Standard” means the
quality and quantity of materials, finishes, ways and means, and workmanship
specified from time to time by Landlord as being standard for leasehold
improvements at the Building or for other areas at the Building, as applicable.

 

3.              Central Systems. Neither Tenant nor any of its agents or
contractors shall alter, modify, or in any manner disturb any of the Building
systems or components within the Building core servicing the tenants of the
Building or Building operations generally (such as base building plumbing,
electrical, heating, ventilation and air conditioning, fire

 

C-2

--------------------------------------------------------------------------------



 

protection and fire alert systems, elevators, structural systems, building
maintenance systems, or anything located within the core of the Building or
central to the operation of the Building).

 

4.              Tenant’s Equipment. Tenant shall be solely responsible for the
procuring, ordering, delivery, and installation of Tenant’s Equipment in
compliance with all Laws. Tenant shall coordinate the installation of Tenant’s
Equipment (including cabling) at the New Premises with Contractor’s completion
of the Leasehold Improvements.

 

5.              Cooperation. Tenant and Tenant’s Representative shall cooperate
with Landlord, Architect, and the Contractor to promote the efficient and
expeditious completion of the Leasehold Improvements.

 

6.              Substantial Completion. “Substantial Completion” means the later
of the date on which: (i) the Leasehold Improvements have been completed except
for Punch List work; and (ii) Landlord has obtained an inspection report or
temporary or permanent certificate of occupancy from the applicable local
governing authority. If issuance of such approval or certificate is conditioned
upon Tenant’s installation of its equipment, racking, cabling, or furniture, or
completion of any other work or activity in the New Premises for which Tenant is
responsible, and the governmental authority will not issue the approval or
certificate, or schedule an inspection of the Leasehold Improvements due to
Tenant’s failure to complete any work, installation, or activity (including the
installation of the Tenant’s Equipment), then Substantial Completion shall be
deemed to have occurred without Landlord having obtained the approval or
temporary or permanent certificate of occupancy and correspondingly, the New
Premises Commencement Date shall be established. “Punch List” means the list of
items of Leasehold Improvements, if any, that require correction, repair, or
replacement, do not materially affect Tenant’s ability to use the New Premises
for the Permitted Use, and are listed in a writing prepared in accordance with
Section 7 below.

 

7.              Punch List. Prior to Substantial Completion, Landlord or the
Architect shall prepare a preliminary Punch List in writing for Landlord’s and
Tenant’s review. Landlord shall schedule a walkthrough of the New Premises with
Tenant’s Representative to occur on Substantial Completion, from which Landlord
shall generate a final Punch List. Landlord shall diligently pursue completion
of any Punch List work, and make commercially reasonable efforts to complete all
Punch List work within 30 days after Substantial Completion. Landlord shall
obtain from Contractor a commercially customary one-year warranty for the
Leasehold Improvements, and Landlord shall use commercially reasonable efforts
to make a claim under such warranties on behalf of Tenant to the extent
necessary. The taking of possession of the New Premises by Tenant shall
constitute an acknowledgment by Tenant that the New Premises are in good
condition and that all work and materials provided by Landlord are satisfactory
except as to any latent defects discovered within the first 12 months of the
Term and items contained in the Punch List.

 

8.              Tenant Delay. In the event of Tenant Delay, Substantial
Completion shall be deemed to be the date Substantial Completion would have
occurred but for Tenant Delays. Landlord shall have no obligation to expend any
funds, employ any additional labor, contract for overtime work, or otherwise
take any action to compensate for any Tenant Delay. Tenant shall reimburse
Landlord for any incremental costs in labor, materials, and supplies incurred
due to Tenant Delay. “Tenant Delay” means that, in whole or in part, Substantial
Completion is delayed, or Landlord is delayed in obtaining any permit(s) or
certificate(s) that Landlord is required to obtain under the Lease or this
Exhibit, as a result of any of the following: (i) Tenant fails to fully and
timely comply with the terms of this Exhibit, including without limitation
Tenant’s failure to comply with any of the deadlines specified in this Exhibit;
(ii) Tenant changes the CD’s, including any Approved Changes, notwithstanding
Landlord’s approval of such changes; (iii) Tenant changes the Construction
Information; (iv) Tenant requests non-Building Standard improvements, materials,
finishes, or installations; (v) delays caused by any governmental or
quasi-governmental authorities arising from the Leasehold Improvements being
designed to include items or improvements not typically found in office space of
other comparable buildings in the market in which the Building is located;
(vi) Tenant or any person or entity employed or engaged by or on behalf of
Tenant interferes with the work of Landlord or Contractor including, without
limitation, during any pre-commencement entry period or in connection with
Tenant’s installation of Tenant’s Equipment; or (vi) any other delay caused by
Tenant or any person or entity employed or engaged by or on behalf of Tenant.

 

9.              Early Access. Subject to the terms herein and Tenant’s
compliance with all applicable Laws, Tenant shall have reasonable access to the
New Premises (“Early Access”) during completion of the Leasehold Improvements to
coordinate installation of Tenant’s cabling and wiring; provided in any such
case Tenant’s Early Access does not interfere with, or delay completion of the
Leasehold Improvements, and Tenant first provides Landlord with a certificate of
insurance as required under the Lease. Tenant shall be fully responsible for all
costs related to Early

 

C-3

--------------------------------------------------------------------------------



 

Access. All insurance, waiver, indemnity, and alteration provisions of the Lease
shall be in full force and effect during Early Access. Tenant shall ensure that
its phone/data, security, and other vendors comply with all applicable Laws and
pull their permits and perform their work in conjunction with the Leasehold
Improvements so as not to delay completion of the Leasehold Improvements and any
and all inspections therefor. Tenant and its contractors shall coordinate all
activities with Landlord in advance and in writing, and shall comply with
Landlord’s instructions and directions so that Tenant’s early entry does not
interfere with or delay any work to be performed by Landlord. Any delay
resulting from Early Access, including without limitation due to a Tenant
vendor’s work delaying Landlord’s ability to obtain its permits, shall be deemed
a Tenant Delay.

 

10.       Costs.

 

(a)                                 Improvement Allowance. Landlord shall
provide the Improvement Allowance to Tenant in accordance with this Exhibit.
“Improvement Allowance” means an amount equal to the product of $40.00
multiplied by the total rentable square footage of the New Premises, which
product equals $899,480.00. The Improvement Allowance shall be applied solely
towards payment of the Improvement Costs, but specifically excluding costs for
Tenant’s Equipment, cabling, moving, utilities, and movable furniture, fixtures,
or equipment that has no permanent connection to the structure of the Building.
“Improvement Costs” means the sum of: (i) the Planning Costs; and (ii) the
Construction Costs. If, as of the 3-month anniversary of the New Premises
Commencement Date, any portion of the Improvement Allowance remains unused, the
Improvement Allowance shall be deemed reduced by such unused amount, and
Landlord shall retain such undisbursed portion of the Improvement Allowance
which shall be deemed waived by Tenant and shall not be paid to Tenant, credited
against Rent, or applied to Tenant’s moving costs or prior lease obligations.

 

(b)                                 Excess Costs. Tenant shall be solely
responsible for all Improvement Costs in excess of the Improvement Allowance
(“Excess Costs”). Landlord may issue a TEA for Excess Costs. Tenant shall pay
Excess Costs to Landlord within 15 days after receipt of an invoice therefor
from time to time, provided Landlord shall have the right to invoice Tenant with
respect to particular components of the Leasehold Improvements and the
applicable amount of Excess Costs (as reasonably determined by Landlord) upon
substantial completion of such component. Notwithstanding anything to the
contrary herein, if the requirement of any public authority obligates either
Landlord or Tenant to expend money in order to bring the Premises and/or any
area of the Project into compliance with Laws as a result of the Leasehold
Improvements, then Tenant shall bear all costs of bringing the Premises and/or
Project into compliance with Laws, whether such costs are related to structural
or nonstructural elements of the Premises or Project.

 

(c)                                  Rent. If Tenant fails to make any payment
when due under this Exhibit, such failure shall be deemed a failure to make a
Rent payment under the Lease. Landlord shall have no obligation to make a
disbursement from the Improvement Allowance if, at the time such disbursement is
to be made, there exists an Event of Default or a condition which with notice
and/or the passage of time would constitute an Event of Default.

 

C-4

--------------------------------------------------------------------------------



 

EXHIBIT C-1

SPACE PLAN (NOT TO SCALE)

 

[DIAGRAM OF OFFICE SPACE]

 

C-1-1

--------------------------------------------------------------------------------